Citation Nr: 0320901	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  02-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to service connection for post-operative 
hernia. 

3.  Entitlement to service connection for urine blockage.  

4.  Entitlement to service connection for residuals of a 
right knee injury, to include below-the-knee amputation of 
the right leg.  

5.  Entitlement to service connection for back pain.  

6.  Entitlement to service connection for allergies.  

7.  Entitlement to service connection for dizziness.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for a psychiatric 
disorder manifested by nightmares and flashbacks.  

10.  Entitlement to service connection for residuals of a 
left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant had service in the U. S. Marine Corps Reserves 
with an initial period of active duty for training from 
February 1973 to November 1973.  He served on inactive duty 
training on June 19 and 20, 1982.  He had a number of 
additional periods of active duty for training and inactive 
duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appellant and his spouse testified in Washington, DC in 
May 2003 before the undersigned.  A transcript of that 
hearing has been associated with the claims file. 

The issue of service connection for a psychiatric disorder 
manifested by nightmares and flashbacks is addressed in the 
REMAND portion of the decision, below.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  There is no competent evidence of abdominal or other 
injury in service related to any current disability from 
stomach disorder.  

3.  There is no competent evidence of abdominal or other 
injury in service related to any current disability from 
post-operative hernia. 

4.  There is no competent evidence of abdominal or other 
injury in service related to any current disability from 
urine blockage.  

5.  There is no competent evidence of right knee injury in 
service related to any current right knee disability, to 
include below the knee amputation of the right leg.  

6.  There is no competent evidence of back injury in service 
related to any current disability from back pain.  

7.  There is no competent evidence of any current diagnosis 
of allergies.  

8.  There is no competent evidence of injury in service 
related to any current disability from dizziness.  

9.  There is no competent evidence of injury in service 
related to current disability from hypertension.  

10.  Service medical records show that the appellant suffered 
a left knee injury during inactive duty training in June 
1982.  The appellant continues to have left knee complaints.      


CONCLUSIONS OF LAW

1.  Service connection for a stomach disorder is not 
established.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303 (2002).  

2.  Service connection for post-operative hernia is not 
established.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303 (2002).

3.  Service connection for urine blockage is not established.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2002).

4.  Service connection for residuals of a right knee injury, 
to include below the knee amputation of the right leg, is not 
established.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2002).

5.  Service connection for back pain is not established.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2002).

6.  Service connection for allergies is not established.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2002).

7.  Service connection for dizziness is not established.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2002).

8.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2002).

9.  Service connection for residuals of a left knee injury is 
established.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the November 2001 rating decision and 
March 2002 statement of the case, the RO provided the 
appellant and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, in the November 2001 
letter providing notice of the rating decision, the RO 
explained the notice and assistance provisions of the VCAA, 
indicating what types of evidence it would attempt to obtain 
on his behalf and what evidence or information needed to 
obtain the evidence the appellant had to provide.  Finally, 
the March 2003 statement of the case provided the text of the 
relevant regulations implementing the VCAA.  Accordingly, the 
Board finds that the appellant has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the claims folder 
contains service medical records, a report of VA examination 
in 1982, and private medical records either submitted by the 
appellant or obtained by the RO on his behalf.  There is no 
indication that the appellant has had any VA treatment.  The 
Board acknowledges that there is no current medical 
examination or opinion with respect to the issues on appeal.  
Under the VCAA, in a disability compensation claim, VA's duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  An examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim. Id.  See Charles v. 
Principi, 
16 Vet. App. 370 (2002).  As discussed in detail below, 
however, the Board finds that the claims folder already 
contains sufficient evidence to dispose of the issues on 
appeal or that there is insufficient evidence to associate an 
alleged disability with service to trigger the duty to obtain 
an examination or opinion.  In summary, the Board is 
satisfied that VA's duty to assist the appellant has been 
satisfied.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the RO 
has provided the required notice and assistance, the Board 
may proceed to adjudicate the appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated 
during active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A "veteran" is a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty 
in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).   

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000);.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The appellant alleges, particularly during his May 2003 Board 
hearing, the he suffers from stomach problems, hernias, and 
urine blockage as a result of injuries received during "boot 
camp," or his initial period of ACDUTRA.  He specifically 
asserts that he received injuries from multiple beatings to 
the abdomen that caused these problems.  

Private medical records indicate that the appellant underwent 
surgery for umbilical hernia and chronic cholecystitis in 
August 1990.  Subsequent procedures were required for 
recurrent incisional hernia.  These medical records showed a 
history of hospitalization in 1978 for multiple urethral 
strictures.  Additional surgery was performed in March 2000.  
However, review of service medical records fails to reveal 
the incurrence of any disease or injury during ACDUTRA or the 
incurrence of any injury during INACDUTRA affecting the 
abdomen.  In June 1973, the appellant complained of stomach 
pain and vomiting after meals.  There is no reference to 
injury or diagnosis of disease, and no other reference to any 
type of stomach problem, hernia, or urinary difficulty.  In 
addition, the private medical evidence discussed above offers 
no mention of service and no opinion relating the disorders 
at issue to disease or injury incurred in service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d. 1370, 1375 (Fed. 
Cir. 2000).       
  
With respect to the right knee, the appellant generally 
alleges injury during service in the Reserves that ultimately 
resulted in amputation of the right leg below the knee.  
Records from J. Barreca, Jr., M.D., show that the appellant 
was diagnosed as having severe occlusive disease of the right 
leg in 1987.  He underwent below the knee amputation of the 
right leg in May 1987 due to infection and gangrene.  Service 
medical records reflect a single report in July 1974 showing 
a diagnosis of bilateral tibial tendonitis.  However, there 
is no reference to right knee injury or subsequent evidence 
of any right knee complaints.  In addition, private medical 
records reflecting treatment of the right leg included no 
opinion relating the disability to service or even reference 
to injury in service. Id.   

The Board notes that, in a May 2002 statement, A. Wardell, 
M.D., states his opinion that it was highly probable the 
veteran's right knee condition was a direct result of his 
conditions in service.  He indicates that, in formulating 
this opinion, he had access to recent radiographic reports, 
but otherwise relied on his own office notes.  The Board has 
a duty to analyze the credibility and probative value of the 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  After 
evaluating the statement, the Board does not find this 
medical opinion to be particularly probative.  Review of 
records from Dr. Wardell in the claims folder shows that he 
treated the veteran for left knee complaints only.  In 
addition, the radiographic reports to which he referred were 
of the several segments of the spine only.  Thus, it is 
unclear on what basis Dr. Wardell is competent to offer an 
opinion as to the etiology of any right knee disorder.  The 
Board also notes that June 1999 X-rays of the right knee 
discussed in progress notes from Dr. Barreca showed no 
arthritis or other abnormality.  Although private medical 
notes dated in October 2001 show complaints of right knee 
pain, there is no diagnosis of underlying disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
Therefore, it is also unclear exactly what right knee 
condition Dr. Wardell purports to relate to service.      

The veteran also seeks service connection for back pain.  
During the Board hearing, the veteran testifies to having 
back pain after a fall from a ladder during a weekend drill 
in September 1975.  He specifically states that he continued 
to back problems in the same area affected in service.  
Service medical records do show a complaint of low back pain 
in September 1975.  However, the notes indicate that the 
veteran fell off a ladder at home.  There is no indication 
that the incident occurred during INACDUTRA.  Moreover, the 
private medical records dated in March 1976, February 1989, 
and January 1997 reflect back trauma incurred as a result of 
separate motor vehicle accidents.  None of these records 
refer to any prior low back injury in service.  

The Board notes that Dr. Wardell's May 2002 statement also 
opines that it was highly probable the veteran's back pain 
was a direct result of his conditions in service.  As Dr. 
Wardell states, the opinion is based on access to recent 
radiographic reports and his own office notes.  Again, the 
Board does not find this opinion particularly probative.  
Madden, 125 F.3d at 1481; Wensch, 15 Vet. App. at 367; Owens, 
7 Vet. App. at 433.  As discussed above, records from Dr. 
Wardell show treatment for left knee complaints only.  Also, 
the magnetic resonance imaging (MRI) report of the lumbar 
spine to which Dr. Wardell had access shows no focal 
diagnostic abnormalities.          

The veteran's claim for service connection for allergies must 
be denied.  There is no competent evidence of any current 
diagnosis of allergy.  Service connection requires the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of competent evidence showing current allergy, 
service connection may not be established.  
  
The evidence of record shows that the veteran has been 
treated for hypertension since 1989.  According to his May 
2003 testimony, he associates dizziness, also a claim on 
appeal, with hypertension.  During the hearing, the veteran's 
representative argues that the hypertension with dizziness is 
related to the urine blockage, which he asserts should be 
service connected because it was caused by alleged in-service 
injuries.  See 38 C.F.R. § 3.310(a) (a disability is service 
connected if it is proximately due to or the result of a 
service-connected disease or injury).  However, as discussed 
above, the Board finds no competent evidence demonstrating 
injury in service or suggesting a relationship between some 
in-service injury and the urine blockage.  Moreover, there is 
no evidence of hypertension and dizziness in service and no 
competent evidence associating hypertension and dizziness in 
any way with service.  Any personal opinion of the veteran or 
his representative that such an association exists is not 
competent evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.   

In summary, the Board finds that none of the disorders 
discussed above cannot be shown to have been incurred in 
service.  Accordingly, the appellant does not achieve status 
as a veteran for purposes of establishing service connection 
for any of these disorders.  Paulson, 7 Vet. App. at 470.

Finally, the appellant seeks service connection for residuals 
of a left knee injury.  The Board notes that the RO denied 
this claim in a March 1983 rating decision.  However, it 
appears that service medical records were subsequently 
obtained and considered during the course of the instant 
appeal.  Those service medical records, particularly the 
January 1983 report of annual physical, state that the 
appellant suffered a left knee injury while on duty on June 
19, 1982 and ultimately underwent surgery in October 1982.  
The service department confirms that the appellant was on 
INACDUTRA on June 19 and 20, 1982.  Private medical records 
from R. Knauf, M.D. and Dr. Wardell reflect treatment for 
left knee complaints beginning in August 1982.  Dr. Wardell's 
May 2002 statement reflects his opinion that it was highly 
probable the veteran's left knee condition was a direct 
result of his conditions in service.  Because this opinion 
was based on record of his treatment of the veteran's left 
knee disorder at the time, the Board finds the opinion 
credible with respect to this claim.  The appellant continues 
to have left knee complaints.  Because left knee injury is 
shown to have occurred on INACDUTRA, with competent evidence 
linking current left knee disability to service, service 
connection is in order and the appellant achieves status as a 
veteran.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); Paulson, 
7 Vet. App. at 470.  Therefore, service connection for 
residuals of a left knee injury is granted.  38 U.S.C.A. § 
5107(b).         


ORDER

Service connection for a stomach disorder is denied.  

Service connection for post-operative hernia is denied. 

Service connection for urine blockage is denied.  

Service connection for residuals of a right knee injury, to 
include below the knee amputation, is denied.  

Service connection for back pain is denied.  

Service connection for allergies is denied.  

Service connection for dizziness is denied.  

Service connection for hypertension is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for residuals of a left 
knee injury is granted.  


REMAND

The appellant seeks service connection for a psychiatric 
disorder manifested by nightmares and flashbacks.  During the 
May 2003 Board hearing, he mentioned that he had seen a 
psychiatrist, a Dr. Shea.  Records from this treatment are 
not associated with the claims folder.  The duty to assist 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  A remand is required in order to attempt to 
secure records from Dr. Shea.  

Accordingly, the matter is remanded for the following action:

The RO should take the appropriate steps 
to attempt to obtain private psychiatric 
records from Dr. Shea.  If additional 
evidence is obtained, the RO should 
readjudicate the issue of service 
connection for a psychiatric disorder 
manifested by nightmares and flashbacks.  
If the disposition remains unfavorable, 
the RO should furnish the appellant and 
his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


